JUDGMENT

This case was considered on the record from the National Labor Relations Board and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the petition for review is denied.
*900The Board adopted a reasonable interpretation of section 10(c) of the National Labor Relations Act, 29 U.S.C. § 160(c), which we defer to under the second step of Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), see NLRB v. United Food & Commercial Workers Union, Local 23, 484 U.S. 112, 123-24, 108 S.Ct. 413, 98 L.Ed.2d 429 (1987); in doing so it offered an acceptable rationale for overruling its precedent to the contrary; and it provided an alternative rationale for its order denying make-whole relief based on its “broad discretionary power ... to fashion remedies,” Petrochem Insulation, Inc. v. NLRB, 240 F.3d 26, 34 (D.C.Cir.2001). Thus, on remand from this court, the Board did exactly as we instructed, see Brewers & Maltsters, Local Union No. 6 v. NLRB, 414 F.3d 36, 48 (D.C.Cir.2005), and petitioner’s arguments to the contrary are meritless.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing en banc. See Fed. R.App. P. 41(B); D.C. Cir. R. 41.